11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Abilene Regional Medical Center,           * From the 104th District
                                             Court of Taylor County,
                                             Trial Court No. 25879-B.

Vs. No. 11-14-00306-CV                     * April 9, 2015

Stephanie Wilson,                          * Per Curiam Memorandum Opinion
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

     This court has considered Abilene Regional Medical Center’s motion to
dismiss its appeal and concludes that the motion should be granted. Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred by
reason of this appeal are taxed against Abilene Regional Medical Center.